Title: From Thomas Jefferson to Craven Peyton, 24 January 1809
From: Jefferson, Thomas
To: Peyton, Craven


                  
                     Dear Sir 
                     
                     Washington Jan. 24. 09.
                  
                  I recieved yesterday your favor of the 18th. if you can sell the lands of Henderson South of the road, I shall be very much relieved indeed by it. as to price, if I can get as much by the acre for what I sell as I gave by the acre for the whole, I shall have made a good bargain, inasmuch as I shall get the most valuable part at the average price of the whole. but any price from that down to 4. D. per acre will be pleasing to me. it may be sold in lots of any size to suit the purchaser, provided he always takes the lower lot, so that what I retain may be contiguous to my own lands, not detached from them. you will render me a great service if you can dispose of these lands for me. I have a letter from Mr. Benade acknoleging the reciept of the 275. D. I salute you with friendship & esteem. 
                  
                     Th: Jefferson 
                     
                  
               